Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 02 February 2022, the following occurred: Claims 1, 3-5, 7-14, 17, 19, and 20 were amended; Claims 2 and 6 were cancelled. 
Claims 1, 3-5, and 7-20 are pending.

Priority
This application claims priority to EP17162135.2 dated 21 March 2017.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected for lack of adequate written description.
Claim 1 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claim recites “using the transmitted analysed and revised respirator data to controllably adjust operation of the at least one respirator.” The Applicant has provided no disclosure as to how analyzed data and revised respirator data can be used by a respirator to controllably adjust its operation. It is assumed that the respirator(s) is the only entity to which the analyzed data and revised respirator data is transmitted. As is known in the art, respirators may receive instructions in the form of setting and may use those setting to perform patient treatment; however, there is no description as to how a respirator can receive analyzed and revised data (which is presumed to be one thing, see 112(b) rejection, infra) and use that data to controllably adjust its operation. Even assuming that the data is transmitted to the external receiving unit, Applicant has not provided a description as to how the noted types of data are used to controllably adjust operation of the at least one respirator. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of classification and storage of ventilator data based on the categorization (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the classification and storage of ventilator data based on the categorization is specifically
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 2-20.
Claims 3 and 4 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 3 being representative) “advantageously stored sorted according to their medical and/or safety-related relevance.” The Applicant has provided no disclosure of how this medical and/or safety-related relevance is determined or how the information is stored “according to” this relevance. The Examiner has reviewed the Specification and can find no disclosure that details how Applicant’s invention performs this feature. For instance, Pg. 5, Lns. 7-13 define what these two types of data may be, but does not state how relevance is determined or how the data is stored according to the relevance. Pg. 21, Lns. 22-27 describe that data may be sorted into three categories of relevance, but there is no disclosure of what the categories are or how the data is sorted into the categories. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of classification and storage of ventilator data based on the categorization (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the classification and storage of ventilator data based on the categorization is specifically
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “transmitting the analysed and revised respirator data....” The claim is indefinite because it is unclear whether (1) the data that has been analyzed and then revised is transmitted (i.e., one piece/type of data) or (2) the analyzed data is transmitted and the revised data is transmitted (i.e., two pieces/types of data). A review of the specification implies that option (1) is the case (see Spec., e.g., Pg. 4, Pg. 16, Lns. 12-20) and the claim will be evaluated as such.  
By virtue of their dependence from Claim 1, the basis of rejection, above, also applies to dependent Claims 2-20.
Claims 4, 7, 10-12, 14 recite “at least one external receiving unit.” The claim is indefinite because it is unclear whether this at least one external receiving unit is the same or different that the “at least one external receiving unit” recited in step e) of Claim 1. The context of the claim indicates that the are the same and suggests referring to subsequent recitations as “the
Claim 4 recites “wherein the analysed and revised respirator data are classified in accordance with at least three categories, depending on their medical and/or safety-related relevance....” The claim is indefinite because it is unclear how the respirator data can be classified in accordance with all three categories of relevance, which is how the claim currently reads. The Examiner believes the claim should recite that the respirator data is classified into one of three categories. See Spec. Pg. 21, Ln. 22 to Pg. 22, Ln. 4. 
Claim 7 recites “wherein after step e), a further revision of the analysed and revised respirator data takes place at at least one external receiving unit (40, 41; 140; 640), also advantageously by a user (55, 56; 356; 455, 456; 655, 656) and/or in the processing unit (30; 230; 630).” First, the claim is indefinite because it is unclear how the revision “at at least one external receiving unit” can take place when the data was never transmitted to an external receiving unit or a user. A review of the Specification (see Pg. 4, Lns. 7-8) finds that the data is transmitted to the external receiving unit, however this is not reflected in the claim rendering the claim indefinite.
Second, the claim is indefinite because it is unclear 
By virtue of their dependence from Claim 7, the basis of rejection, above, also applies to dependent Claims 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Steinhauer et al. (U.S. Pre-Grant Patent Publication No. 2016/0206838) in view of Viertiö-Oja et al. (hereinafter “VO”) (U.S. Pre-Grant Patent Publication No. 2013/0220323) in view of Huynh (U.S. Patent No. 9,524,461) in view of Shah (U.S. Pre-Grant Patent Publication No. 2017/0150939).

REGARDING CLAIM 1
Steinhauer teaches the claimed method for operating a respirator (12) in a communication network (11; 111; 211; 311; 411; 611), [Fig. 1A, Para. 0058 teaches ventilators (respirators) connected via a communications network.] wherein the communication network (11; 111; 211; 311; 411; 611) comprises at least one processing unit (30; 230; 630), [Para. 0059 teaches medical entities in the form of a server (at least one processing unit).] a cloud, [Fig. 1A, Para. 0061 teaches a network in the form of the internet (interpreted as a cloud; the Examiner notes that the “cloud” is never utilized in the claim and thus represents non-functional descriptive information). See also, Shah (infra) at Fig. 3, Para. 0052.] and the at least one processing unit (30; 230; 630) comprises a computing unit (32; 232), [Para. 0059 teaches that the server(s) include a processor (a computing unit).] and the at least one respirator (12) is connected via a communication module (25) to the communication network (11; 111; 211; 311; 411; 611), [Fig. 1B teaches that the ventilator is connected to the network via a receiver/transmitter (a communications module).] wherein the method comprises:
transmitting respirator data from the at least one respirator (12) to the communication module (25); [Para. 0062, 0067 teaches that collected ventilator data is transmitted meaning it necessarily is transmitted to a transmitter of the ventilator.]
sending of the transmitted respirator data from the communication module (25) to the at least one processing unit (30; 230; 630), wherein the sending takes place using a [...] standard; [Para. 0067 teaches that the ventilator sends the ventilator data to the medical entity. Para. 0069, 0071 teaches that this occurs via a wireless cellular modem.]
analyzing the sent respirator data in the at least one processing unit (30; 230; 630) [Para. 0060, 0070, 0121-122, 0127, 0130 teaches that received data is analyzed by the medical entity. The Examiner notes that there is no claimed indication as to how the data is analyzed.] 
[...further processing...] the respirator data in the computing unit (32; 232) of the at least one processing unit (30; 230; 630) in accordance with the analyzing to produce analyzed and [...further processed...] respirator data [...]; [Para. 0070, 0127 teaches that the analyzed data is used to make predictions (further processing of the analyzed data). Para. 0201 teaches that the prediction results in the creation of a notification (also further processed data).]
transmitting the analysed and [...further processed...] respirator data from the at least one processing unit (30; 230; 630) to the communication module (25) of the at least one respirator (12), and/or transmitting the analysed and [...further processed...] respirator data from the at least one processing unit (30; 230; 630) to at least one external receiving unit (1, 41; 140; 640); and [Para. 0131, 0204 teaches that the prediction results in a notification (the analyzed and processed ventilator data) being transmitted to the ventilator and/or to causing the respirator to perform an action. Para. 0204 also teaches that the notification is sent to the caregiver device.] 
using the transmitted analysed and [...further processed...] respirator data to controllably adjust operation of the at least one respirator. [Para. 0060, 0066 teaches that the ventilator receives a communication (i.e., commands) that remotely controls the ventilator to change the ventilator settings. Para. 0131, 0204 teaches that the notification (the analyzed and processed ventilator data) is used to automatically perform a ventilator function (controllably adjust operation of the at least one respirator). The Examiner notes that there is no indication as to how the respirator is controllably adjusted based on the transmitted data.]
In the event that the claim requires actual transmission of both the (1) analyzed and (2) revised respirator data (see 122(b) rejection, supra); it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted analyzed data of Steinhauer with the transmitted notification data of Steinhauer since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Steinhauer. Adding the analyzed data of Steinhauer (see citations, supra) to the transmitted notification of Steinhauer (see citations, supra) does not change or affect the notification transmission of Steinhauer. Transmitting notification data would be performed the same way even with the addition of analyzed data. Since the functionalities of the elements in Steinhauer do not interfere with each other, the results of the combination would be predictable.
Steinhauer may not explicitly teach
d)	revising the analysed respirator data
VO at Fig. 3, Para. 0009, 0020 teaches that it was known in the art of patient monitoring, at the time of filing, to apply a correction factor to patient ventilator data
d)	revising the analysed respirator data [VO at Fig. 3, Para. 0009, 0020 teaches applying a correction factor to (revising) patient ventilator data (the analyzed data of Steinhauer). The Examiner notes that there is no claimed indication as to what “revising” the analyzed data entails. In an effort to cite the most relevant art, VO has been cited to teach applying a correction factor to analyzed data, which appears to be consistent with the Applicant’s limited description of “revising” at Spec. Pg. 3, Lns. 28-29.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the ventilator data collection and analysis system of Steinhauer to apply a correction factor to patient ventilator data as taught by VO, with the motivation of improving the accuracy of respiratory gas measurement (see VO at Abstact, Para. 0007).
In the event that the claim requires both the analyzed and revised respirator data to be transmitted to the communication module (which is unclear from both the claim and the disclosure; see indefiniteness rejection, supra), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the analyzed data of Steinhauer with the transmitted data of Steinhauer (the corrected ventilator data of VO) since the combination of the two elements is merely combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is present in Steinhauer (and VO). Transmitting analyzed data (see citations, supra) along with transmitted data (see citations, supra) does not change or affect the normal data transmission functionality of the system of Steinhauer. Transmitting suggested protocols to a communication module of a ventilator would be performed the same way even with the addition of analyzed data. Since the functionalities of the elements in Steinhauer do not interfere with each other, the results of the combination would be predictable.
Steinhauer/VO may not explicitly teach
via a self-learning computer algorithm implemented as a neural network applying at least one of: (i) a simulation method, (ii) a phenomenological method, and (III) a symbolic network
Huynh at Col. 1, Lns. 6-9, Col. 12, Lns. 4-5, Col. 18. Lns. 56-64, Col. 21, Lns. 60-67 teaches that it was known in the art of computerized healthcare, at the time of filing, to process medical data using a symbolic network
via a self-learning computer algorithm implemented as a neural network applying at least one of: (i) a simulation method, (ii) a phenomenological method, and (III) a symbolic network [Huynh at Col. 1, Lns. 6-9, Col. 12, Lns. 4-5, Col. 18. Lns. 56-64, Col. 21, Lns. 60-67 teaches applying artificial intelligence in the form of a symbolic network to data, which is disclosed to include medial data (the analyzed data of Steinhauer).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the ventilator data collection and analysis system of Steinhauer having the application of a correction factor to patient ventilator data of VO to process medical data using a symbolic network as taught by Huynh, with the motivation of improving the accuracy and flexibility of data analysi.
Steinhauer/VO/Huynh may not explicitly teach
b)	sending... using a GSM standard
Shah at Para. 0039 teaches that it was known in the art of computerized healthcare, at the time of filing, to transmit data using the GSM standard
b)	sending... using a GSM standard [Shah at Para. 0039 teaches wirelessly transmitting patient data (the ventilator data of Steinhauer) using the GSM wireless protocol.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the ventilator data collection and analysis system of Steinhauer having the application of a correction factor to patient ventilator data of VO having the processing of medical data using a symbolic network of Huynh to transmit data using the GSM standard as taught by Shah, with the motivation of providing information in an easily accessible, industry-standard format which provides for a more versatile system.

REGARDING CLAIM 3
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Huynh/Shah further teaches
before step d), the sent respirator data are stored in the at least one processing unit (30; 230; 630), sorted according to their medical and/or safety-related relevance, and are stored in different memories (35; 235, 236, 237; 336). [Steinhauer at Para. 0059 teaches that the ventilator data is stored in the server / medical entity. The Examiner interprets the storage of data in real-time (see Steinhauer at Para. 0219) as storing the data according to its medical relevance. Steinhauer at Para. 0059 also teaches that the ventilator data is stored in other servers / medical entities (different memories). See also Para. 0067.]

REGARDING CLAIM 5
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Huynh/Shah further teaches
wherein at least one of: [The Examiner notes that only one of the limitations is required to be met.]
the at least one communication module (25) processes the transmitted respirator data for secure sending to the at least one processing unit (30; 230; 630), [Steinhauer at Fig. 7, Para. 0067, 0089 teaches that the ventilator processor receives (i.e., processes) the ventilator data and transmits the data via the communications module to the medical entity (interpreted to occur securely via the transmitter, the Examiner noting that “for secure sending” is an intended use of the data).] 
the at least one communication module (25) encodes the respirator data for secure sending to the at least one processing unit (30; 230; 630), and
the at least one communication module (25) decodes the analysed and revised respirator data, when the analysed and revised respirator data are encoded, for secure relaying to the respirator (12).

REGARDING CLAIM 7
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network 
wherein after step e), at least one of: [The Examiner notes that only one of the limitations is required to be met.]
a further revision of the analyzed and revised respirator data takes place at at least one of: 
(i) at least one external receiving unit (40, 41; 140; 640), 
(ii) by a user (55, 56; 356; 455, 456; 655, 656), and/or [Steinhauer at Fig. 28, Para. 0188, 0190, 0191 teaches that ventilator data from the medical entity (interpreted as the ventilator data having the correction factor of VO) is transmitted to a handheld device (an external receiving unit). Steinhauer at Para. 0193 teaches that the received ventilator data is annotated (a further revision of the analysed and revised respirator data) by a clinician (a user).]
(iii) and/or in the processing unit (30; 230; 630); 
a further revision of the analysed and revised respirator data by a correction of individual analysed and revised respirator data, takes place at at least one of: 
(i) at least one external receiving unit (40, 41; 140; 640), 
(ii) by a user (55, 56; 356; 455,456; 655,656), and/or 
(iii) in the processing unit (30; 230; 630).



REGARDING CLAIM 8
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claims 1 and 7. Steinhauer/VO/Huynh/Shah further teaches
wherein at least one of: [The Examiner notes that only one of the limitations is required to be met.]
the transmission of the further revised respirator data takes place from at least one external receiving unit (40, 41; 140; 640) to the at least one processing unit (30; 230; 630) and [Steinhauer at Para. 0076 teaches that the annotated rounding report takes place via a tablet computer interacting with a server (interpreted as transmitting the data). Steinhauer at Para. 0059 teaches that the medical entity is the server.]
transmission of the further revised respirator data further revision of the analysed and revised respirator data takes place from the at least one processing unit (30; 230; 630) to a communication module, wherein this communication module is the communication module (25) of the at least one respirator (12).

REGARDING CLAIM 9
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network 
wherein the further revised respirator data are [...] and are used for further analyses with further stored respirator data in the at least one processing unit (30; 230; 630). [Steinhauer at Para. 0076, 0171, 0173 teaches that the ventilator report, which includes rounding report, is associated with multiple other ventilator data and rounding reports. The data is displayed (used for further analyses, there being no claimed description as to what “used for further analyses” entails). Steinhauer at Para. 0059, 0121 teaches that the medical entity is the server and is also the ventilation management system. See also Para. 0125 et seq.]
Steinhauer/VO/Huynh/Shah may not explicitly teach that the annotated rounding report is stored in the at least one processing unit; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the storage of data at the medical entity of Steinhauer (see Steinhauer at Para. 0058) with the association and display of multiple ventilator data of Steinhauer (see Steinhauer at Para. 0076, 0171, 0173) since the combination of the two features is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Steinhauer. Storing multiple ventilator data at the medical entity of Steinhauer does not change or affect the normal data storage functionality of Steinhauer. Storing data at the medical entity would be performed the same way even with the addition of multiple ventilator data to the data. Since the functionalities of the elements in Steinhauer not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 10
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claims 1 and 7. Steinhauer/VO/Huynh/Shah further teaches
wherein the transmission of the further revised respirator data takes place from the at least one processing unit (30; 230; 630) to at least one further external receiving unit (40, 41; 140; 640), to alert a user (55, 56; 356; 455, 456; 655, 656). [Because the optional feature of the further revision of the analysed and revised respirator data at the processing unit (“and/or in the processing unit”) was not taken in Claim 7, the limitations of Claim 10 are also optional and not taken.]

REGARDING CLAIM 11
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Huynh/Shah further teaches
wherein at least one input is carried out by a user (55, 56; 356; 455, 456; 655, 656) or by a patient (118) on an input unit (15) of the at least one respirator (12) and [VO at Para. 0029 teaches receiving input from a user at a user interface of a ventilator.]
the at least one input is sent to the at least one processing unit (30; 230; 630), [Steinhauer at Para. 0067 teaches receiving data from a ventilator (interpreted as the input of VO).]
wherein the at least one processing unit (30; 230; 630) also uses the at least one input for the revision of the respirator data, and [Steinhauer at Para. 0060, 0121-122, 0127, 0130 teaches that received data (interpreted as the input of VO) is analyzed by the medical entity. Steinhauer at Para. 0174-0177 teaches processing the analyzed ventilator data. VO at Fig. 3, Para. 0009, 0020 teaches applying a correction factor to (revising) patient ventilator data (the analyzed data of Steinhauer).]
also advantageously the [...]  is transmitted to at least one external receiving unit (40, 41; 140; 640). [Steinhauer at Fig. 28, Para. 0188, 0190, 0191 teaches that ventilator data from the medical entity (interpreted as the ventilator data having the correction factor of VO) is transmitted to a handheld device (an external receiving unit).]
Steinhauer/VO/Huynh/Shah may not explicitly teach that the annotated rounding report is stored in the at least one processing unit; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the input of VO (see VO at Para. 0029) with the transmission of ventilator data of Steinhauer (see Steinhauer at Fig. 28, Para. 0188, 0190, 0191 since the combination of the two features is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Steinhauer and VO. Including the inputted data of VO does not change or affect the normal transmission of ventilator data of Steinhauer. Transmission of ventilator data would be performed the same way even with the addition of data inputted 

REGARDING CLAIM 12
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Huynh/Shah further teaches teach
wherein, after step c), the method further comprises: 
determining whether a deviation of at least one of the analysed respirator data and/or analyzed and revised respirator data has occurred outside a previously defined safety range and [Steinhauer at Para. 0013, 0138 teaches that received data is analyzed and compared to a threshold to determine non-compliance (a deviation) or whether a physiological statistic exceeds the threshold (also a deviation).]
when the determining is affirmative, transmitting an alarm signal (16) by the at least one processing unit (30; 230; 630) to at least one external receiving unit (40, 41; 140; 640) and/or to the communication module (25) of the at least one respirator (12). [Steinhauer at Para. 0013, 0138 teaches that when the threshold is exceeded, an alert in the form of a notification is issued. Steinhauer at Claims 1 and 5 teaches that this determination is performed by the monitoring system (i.e., the server). Fig. 17A, 17B and associated text, Para. Para. 0132 teaches that the notification is sent to a nursing station (to at least one external receiving unit).]

REGARDING CLAIM 13
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah further teaches
wherein the analysis of the sent respirator data in the at least one processing unit (30; 230; 630) (step c)) includes an evaluation of the sent respirator data in the computing unit (32; 232) of the at least one processing unit (30; 230; 630) with further respirator data, [Steinhauer at Para. 0060, 0121-122, 0127, 0130 teaches that received data is analyzed by the medical entity. A first portion of the received data is interpreted as the sent respirator data and a second portion is interpreted as further respirator data. Steinhauer at Abstract, Fig. 27, Para. 0059 teaches that the analysis is performed by a computer having a processor (a computing unit).] in relation to historical respirator data, particularly of the at least one respirator (12). [The Examiner notes that the “advantageously” feature is optional and thus not evaluated.]
The Examiner notes that in the event that the Examiner’s interpretation is incorrect, the recitation of “further respirator data” would render the claim indefinite because it is never received or accessed.



REGARDING CLAIM 14
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claims 1 and 13. Steinhauer/VO/Shah further teaches
wherein, with the aid of the evaluated respirator data, at least one therapy recommendation with associated respirator data is compiled in the at least one processing unit (30; 230; 630) [Steinhauer at Para. 0174 teaches that a protocol (at least one therapy recommendation) is suggested based on the ventilator data.] and the at least one therapy recommendation [...] are transmitted to the communication module (25) of the at least one respirator (12) and/or to at least one external receiving unit (40, 41; 140; 640). [Steinhauer at Para. 0174 also teaches that the protocol is displayed on (and thus transmitted to) the hand-held device.]
Steinhauer/VO/Shah may not explicitly teach that the associated respirator data is transmitted back to the ventilator (and/or external device) along with the suggested protocol; however, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the analyzed ventilator data used to arrive at the protocol of Steinhauer (see Steinhauer at Para. 0174) along with the displayed (and thus transmitted) protocol data of Steinhauer (see Steinhauer at Para. 0174) since the combination of the two features is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Steinhauer. Displaying (tend thus transmitting) the associated ventilator data of Steinhauer does not change or affect the normal protocol display (and thus transmission) of Steinhauer. Displaying (and thus 

REGARDING CLAIM 15
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claims 1 and 13. Steinhauer/VO/Shah further teaches
wherein the evaluation of the respirator data in the computing unit (32; 232) of the at least one processing unit (30; 230; 630) takes place on the basis of historical patient data. [Steinhauer at Para. 0174 teaches that a protocol (at least one therapy recommendation) is suggested based on the analyzed aggregated ventilator data (historical patient data).]
The Examiner notes that in the event that the Examiner’s interpretation is incorrect, the recitation of “historical patient data” would render the claim indefinite because this data is never received or accessed.

REGARDING CLAIM 17
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah further teaches
wherein the transmitted respirator data are displayed on a display, [Fig. 17D, Para. 0060 teaches that respirator data is displayed.] on a display (14) of the at least one respirator (12), and particularly with the aid of a graphic representation, and/or are made available by means of an individual message (17; 217; 317; 617) to the user (55, 56; 356; 455, 456; 655, 656) of the at least one respirator (12). [The Examiner notes that the “advantageously” features are optional and thus not evaluated.]

REGARDING CLAIM 18
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah may not explicitly teach
wherein the communication network (11; 111; 211; 311; 411; 611) comprises a service system unit (38) and the analysed and revised respirator data are sent from the at least one processing unit (30; 230; 630) to the service system unit (38). [Steinhauer at Para. 0174 teaches that the analyzed and further processed data (the corrected data of VO) are transmitted to another network device (a service system unit; the Examiner noting that this is a non-functional label).]

REGARDING CLAIM 19
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah may not explicitly teach
wherein at least one further respirator (12) is operated in the communication network (11; 111; 211; 311; 411; 611), and the at least one further respirator (12) is connected, via a further communication module (25), to the communication network (11; 111; 211; 311; 411; 611), wherein the at least one further communication module (25) sends further respirator data to the at least one processing unit (30; 230; 630). [Steinhauer at Fig. 1A, Abstract, Para. 0058 teaches that the functionality of the system is applied to multiple ventilators.]

REGARDING CLAIM 20
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah may not explicitly teach
wherein the at least on respirator data of at least two respirators (12), and the analyzed revised respirator data from the at least two respirators (12) are analysed and compared with historical respirator data. [Steinhauer at Fig. 1A, Abstract, Para. 0058 teaches that the functionality of the system is applied to multiple ventilators. Steinhauer at Para. 0170, 0171 that an aggregated report based on aggregated data of a plurality of ventilators is produced and includes trend analysis (i.e., comparison of data to old, historical data).]

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Steinhauer et al. (U.S. Pre-Grant Patent Publication No. 2016/0206838) in view of Viertiö-Oja et al. (hereinafter “VO”) (U.S. Pre-Grant Patent Publication No. 2013/0220323) in view of Huynh (U.S. Patent No. 9,524,461) in view of Shah (U.S. Pre-Grant Patent Publication No. 2017/0150939) in view of Sherman et al. (U.S. Pre-Grant Patent Publication No. 2010/0292544).

REGARDING CLAIM 4
Steinhauer/VO/Huynh/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Huynh/Shah further teaches
wherein the analysed and revised respirator data are [...], and are transmitted to at least one external receiving unit (40, 41; 140; 640). [VO at Fig. 3, Para. 0009, 0020 teaches applying a correction factor to (revising) patient ventilator data. Steinhauer at Fig. 17B, Para. 0121, 0175 teaches that the transmitted (analysed and revised respirator data; the corrected data of VO) is displayed on the display screen of the ventilator meaning that it must have been transmitted.]
Assuming that the claim requires both the analyzed and revised respirator data to be transmitted, this would have been obvious for the same reason noted in the rejection of Claim 1.
Steinhauer/VO/Shah may not explicitly teach
classified into at least three categories, advantageously depending on their medical and/or safety-related relevance,
Sherman at Para. 0065 teaches that it was known in the art of computerized healthcare, at the time of filing, to classify ventilator data into one of three different categories depending on medical relevance
classified into at least three categories, depending on their medical and/or safety-related relevance, [Sherman at Para. 0065 teaches classifying analyzed patient data (the data of Steinhauer/VO) into one of three categories: normal, low priority, and medium/high priority (interpreted as relevance).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the ventilator data collection and analysis system of Steinhauer having the application of a correction factor to patient ventilator data of VO having the processing of medical data using a symbolic network of Huynh having the transmission of data using the GSM standard of Shah to classify ventilator data into one of three different categories depending on medical relevance as taught by Sherman, with the motivation of improving patient care while decreasing provider burden (see Sherman at Para. 0007).
Steinhauer/VO/Shah/Sherman may not explicitly teach that the classification occurs via the medical entity of Steinhauer; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the categorization of Sherman with the medical entity data analysis of Steinhauer since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of medical entity as the location at which classification occurs for the ventilator classification of Sherman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Steinhauer et al. (U.S. Pre-Grant Patent Publication No. 2016/0206838) in view of Viertiö-Oja et al. (hereinafter “VO”) (U.S. Pre-Grant Patent Publication No. 2013/0220323) in view of Huynh (U.S. Patent No. 9,524,461) in view of Shah (U.S. Pre-Grant Patent Publication No. 2017/0150939) in view of Frushour (U.S. Pre-Grant Patent Publication No. 2018/0250093).

REGARDING CLAIM 16
Steinhauer/VO/Shah teaches the claimed method for operating a respirator (12) in a communication network of Claim 1. Steinhauer/VO/Shah may not explicitly teach
wherein the analysed and revised respirator data are transmitted from the at least one processing unit (30; 230; 630) to the respective device manufacturer (250) of the at least one respirator (12).
Frushour at Para. 0078 teaches that it was known in the art of computerized healthcare, at the time of filing, to send patient data for a medical device to the medical device manufacturer
wherein the analysed and revised respirator data are transmitted from the at least one processing unit (30; 230; 630) to the respective device manufacturer (250) of the at least one respirator (12). [Frushour at Para. 0078 teaches transmitting outcome data (the corrected ventilator data of Steinhauer/VO) to the data storage server of the manufacturer of the medical device (the ventilator of Steinhauer).]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the ventilator data collection and analysis system of Steinhauer having the application of a correction factor to patient ventilator data of VO having the processing of medical data using a symbolic network of Huynh having the transmission of data using the GSM standard of Shah to send patient data for a medical device to the medical device manufacturer as taught by Frushour, with the motivation of improving the outcome of a medical procedure (see Frushour at Para. 0002).

Response to Arguments
Specification Objections
Regarding the objection(s) to the Specification, the Applicant has provided an amended Specification which alleviates the basis/bases of objection.

Claim Objections
Regarding the objection(s) to Claims 1 and 3, the Applicant has amended the claims to overcome the basis/bases of objection.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claim 1-20, the Applicant has cancelled Claims 2 and 6 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has reconsidered the rejection in light of the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 and withdraws the rejection. The Diamond v. Diehr).

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claim 3, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues: Applicant submit that the specification as filed provides sufficient support for claiming that the sent respirator data are stored in the at least one processing unit, sorted according to their medical and/or safety-related relevance, and are stored in different memories.
The Examiner respectfully disagrees. Initially, the rejection is not based on whether the sorting and storing of the data is supported in the Specification (i.e., the rejection is not a new matter rejection). The rejection is based on the fact that there is no disclosure as to how the sorting based on relevance occurs; there is no written description as to how Applicant’s claimed invention determines relevance (what data is more relevant than other data) or how the relevance is used to sort and store said data. This evidences that Applicant was not in possession of the invention. The Examiner has reviewed the portion of the Specification cited by the Applicant and cannot find anything that details exactly how relevance is determined to how such relevance is sorted. Whether or not a skilled artisan could figure out some way of determining relevance and then sorting/storing based on this is an enablement issue, which is not the rejection presented. The issue is whether the Applicant has disclosed how their particular 
Regarding the indefiniteness rejection of Claims 1-20, the Applicant has amended certain claims to overcome the indefiniteness rejection(s). Regarding the remaining claims, the Applicant has not provided specific arguments and thus the Examiner has nothing to respond to. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claim 1-20, the Applicant has cancelled Claims 2 and 6 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment. Regarding the arguments that are applicable to the currently cited references, the Applicant argues: 
Indeed, the system of Steinhauer (U.S. 2016/0206838) was clearly not designed to, and cannot reasonably be expected to, lend itself to a feedback system where analysed and revised respirator data to controllably adjust operation of the at least one respirator as now claimed.
Regarding (a), 
Steinhauer (U.S. 2016/0206838) does not disclose a cloud based communication network for operating a respirator, does not disclose revising respirator data (let alone revising the date through a self-learning algorithm, recited in step d) of claim 1), and hence does evidently also not disclose steps e) & f).
Regarding (b), the Examiner respectfully submits that Steinhauer was not relied upon to teach the revised respirator data portion of the claim, VO was. Huynh is thereafter utilized to teach the self-learning algorithm. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the sake of argument only, even if an artisan has an incentive to adapt Steinhauer (U.S. 2016/0206838), the artisan would not find a suggestion in the cited prior art to adapt Steinhauer (U.S. 2016/0206838) by implementing the technical features as defined in amended claim 1.
Regarding (c), 
Although Viertio-Oja (U.S. 2013/0220323) appears to disclose a system for comparing two measurements and producing a correction factor in the context of a respirator, such disclosure fall short of the claimed system.
Regarding (c), the Examiner respectfully disagrees and notes that the Applicant has provided no analysis whatsoever as to why this assertion might be correct. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Doyle et al. (U.S. Pre-Grant Patent Publication No. 2015/0013674) which discloses a system that analyzes patient ventilator data, normalizes the data, and determines whether the data is corrupted or not.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626